DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a 371 National Stage Application of PCT/US18/57782 filed 10/26/2018, claiming priority to 62/577,295 10/26/2017.

Status of the Claims 
Claim(s) 1-5, 15, 18-19 and 21-23 is/are pending in this application.

Election/ Restriction
Claims 4, 5, 15, 18 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 13 2022.
Applicant’s election of Group I - product claims 1-3 and 21-23 in the reply filed on April 13 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant elected combinations of metformin1 with any of berberine2, nicotinamide adenine dinucleotide or precursors thereof, or resveratrol.
The Examiner acknowledges Applicant’s comments but there is no actual affirmative traversal of the restriction or election of species. Applicant argues that the Examiner’s recitation of prior art is not appropriate at this stage of examination.  Contrary to this assertion, as required to issue the restriction requirement,  the Examiner has noted the prior art to demonstrate a lack of unity of invention,  i.e. no technical feature to make a contribution over the prior art. 
Applicant’s comments are acknowledged but not considered a traversal of the restriction requirement and election of species requirement.
Accordingly, the restriction requirement and election of species is maintained and made final. 
It is noted that the examined species has been expanded to include oral  hypoglycemic agents such as, resveratrol, etc. as noted in the rejections below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 24 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities: it recites “or lower reduce” in line 4. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 1 and 22 are ejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 ends with the following three wherein clauses which recite improper uses or lack of antecedent basis with regard to the various terms:

    PNG
    media_image1.png
    219
    661
    media_image1.png
    Greyscale

1) in the “wherein” clause of claim 1 starting with “wherein the food additive is incorporated. . . “, the recitation of “the manufacture or preparation stage” should be “a manufacture or preparation stage”, this is the first instance of said phrase and it should be corrected to correct the improper use of the word “the”;
2) in the “wherein” clause of claim 1 starting with “wherein the food additive is incorporated. . . “,  the recitation of “a food composition” should be “the food composition”, use of the word “the” should be used so as to establish proper antecedent basis ;
3) in the “wherein” clause of claim 1 starting with “wherein the additive eliminates the need to pre-treat a food composition. . . “, the recitation of “a food composition” should be “the food composition”, use of the word “the” should be used so as to establish proper antecedent basis;
4) in the “wherein” clause of claim 1 starting with “wherein the additive eliminates the need to pre-treat a food composition. . . “,  the recitation of “food compositions chemically” should be “the food composition chemically”, use of the word “the” should be used so as to establish proper antecedent basis;
5) in the “wherein” clause of claim 1 starting with “wherein the additive eliminates or reduces the need for medications . . . . “, the recitation of “the need” should be “a need”’,;
6) in the “wherein” clause of claim 1 starting with “wherein the additive eliminates or reduces the need for medications . . . . “, the recitation of “in food” should be “in the food composition or in the food., the word “the” should be used to establish correct antecedent basis in referring to the food or the food composition with regard to proper antecedent basis. 
Claim 22 is directed to the food additive according to claim 1 wherein the food additive consists essentially of a blend of at least two oral hypoglycemic agents that are metformin, berberine, nicotinamide adenine dinucleotide or precursors thereof, or resveratrol in combination with an insulin mimetic alpha lipoic acid. Claim 22 fails to further limit claim 1 from which it depends as it recites nicotinamide adenine dinucleotide (NAD+) per se but does not recite that the nicotinamide adenine dinucleotide includes “precursors thereof”. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 21-23 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite in that it recites there are numerous recitations of “derivatives”, e.g., “cinnamon and derivatives thereof” and “tiliroside derivatives”.  Claim 1 is indefinite because the scope of the claimed “derivatives” of the recited compounds is not defined in the Specification. 
Claim 1 is indefinite as the scope is unclear in the preamble where it states: “a food additive”, that implies a composition of matter comprising at least two oral hypoglycemic agents. Contradictory to the preamble, claim 1 recites the food additive “is incorporated into the food composition at the manufacture or preparation stage” or “added to a food composition through a self-initiated consumer regimen”. On this basis, claims 2-3 and 21-23 are similarly indefinite as they depend from claim 1 and fail to correct its deficiencies.
These contradictory limitations renders the claims unclear as it is unknown if Applicants are claiming a composition of matter, i.e., “a food additive”, or a method of incorporating a food additive into a food composition.  
It is improper for a composition of matter to contain active method steps.  Thus, the claims are unclear whether “is incorporated into the food composition at the manufacture or preparation stage” or “added to a food composition through a self-initiated consumer regimen” should be construed as intended uses or active method steps required by the claimed invention.
	Reference is made to paragraph 1 of the specification where it states the invention is directed to “pre-packaged foods for human ingestion or consumption…which incorporate oral hypoglycemic additives…”.  Thus, it is unclear if Applicant is intended to claim the combination of food additives per se, the foods that have the oral hypoglycemic additives incorporated therein, or a method of incorporating the oral hypoglycemic additives into foods.
Note, for purposes of art rejections below, the claims are construed as being directed to the subject matter of a composition with various intended uses, see below. See also 35 USC 101 rejection, noting where the claims are directed two statutory classes of inventions, a composition of matter (food additive) and process (method of manufacture).
Claim 1 is indefinite for recitation of the limitation “present in an amount effective to lower the glycemic index of the food composition or lower reduce the glycemic response to the food.” It is unclear whether these are amounts in the food additive per se or amounts that are present in the food composition.  
	Claim 1 is indefinite for recitation of the following. It is unclear how Applicants can control whether or not the “food additive” is “added to a food composition through a self-initiated consumer regimen”.  For example, if a person buys tablets comprising metformin and berberine, it is totally unclear how Applicant can determine (and therefore enforce) whether or not such tablets are “added to a food composition through a self-initiated consumer regimen”.
	Claim 1 is indefinite for recitation and claiming a food additive “consisting essentially of”. It is pointed out that claim 3, that depends from claim 1, recites the food additive “further consisting essentially of”.  The claimed invention is indefinite in that as Applicants do not disclose what the basic and novel characteristics of the food additive are or what, specifically, they intend to be excluded by the claimed “consisting essentially of”.
	For purposes of examination, especially the art rejections below, the term “consisting essentially of” is construed to mean “comprising,” as Applicants have not identified the basic and novel (essential) characteristics of the claimed food additive and what is meant to be excluded by use of this transitional phrase, see MPEP 2111.03 for general guidance.
Claim 22 is directed to the food additive according to claim 1 wherein the food additive consists essentially of a blend of at least two oral hypoglycemic agents that are metformin, berberine, nicotinamide adenine dinucleotide or precursors thereof, or resveratrol in combination with an insulin mimetic alpha lipoic acid.
Claim 22 is indefinite for reciting precursors of NAD because one of ordinary skill in the art could not reasonably determine the metes and bounds of the claim, as it is not clear how this phrase is further limiting. 
While the specification singles out one compound (Nicotinamide riboside, paragraph 65) as a NAD+ precursor, it is pointed out that precursors of NAD+ can be myriad of compounds, molecules, atoms etc., see below description of NAD+ metabolism in a vertebrate subject.

    PNG
    media_image2.png
    215
    377
    media_image2.png
    Greyscale

As noted above, in just a single metabolic pathway involving NAD+, a number of compounds could be designated as precursors of NAD+.  In fact, NAD+ is used in a number metabolic pathways, where NAD+ precursors and products become one and the same, see for example Figure 1 NAD + metabolism from  Covarrubias et al.,3 reproduced below.

    PNG
    media_image3.png
    689
    766
    media_image3.png
    Greyscale

Accordingly, as the specification provides only a single defining example of a NAD+ precursor, and due to the number NAD+ precursors known to exist in nature, claim 22 and its recitation of NAD+ precursors is indefinite.

	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is directed to both a composition of matter (food additive consisting essentially of at least two hypoglycemic agents, per the preamble) and a process/method of incorporating the food additive into a food composition, see above indefiniteness rejection of claim 1.  
	Note, for purposes of art rejections below, the claims are construed as being directed to the subject matter of a composition with various intended uses, see below. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the English Translation of CN 107174580A DATE PUBLISHED 2017-09-19, date filed May 26 2017.
Claim 1 is directed to a food additive for lowering the glycemic index of a food composition or reducing the glycemic response to consumed food, 
consisting essentially of a blend of at least two oral hypoglycemic agent present in an amount effective to lower the glycemic index of the food composition or reduce the glycemic response to the food, 	
wherein the oral hypoglycemic agents comprise a biguanide, a sulfonylurea, a thiazolidinedione, an alpha-glucosidase inhibitor, a dipeptidyl-peptidase-4 (DPP-4) inhibitor, or a sodium glucose cotransporter 2 (SGL T2) inhibitor, berberine, cinnamon and derivatives thereof, jiaogulan (Gynostemma pentaphyllum), gymnema, globe artichoke , bitter melon, yerbe mate guarana damiana (YGD), gooseberry, banaba, huckleberry, nettle leaf, fenugreek, milk thistle, bilberry, tiliroside derivatives, Antrodia camphorata, nicotinamide adenine dinucleotide (NAD+), resveratrol or sirtuin-inhibiting compounds, or mixtures thereof,
wherein the food additive is incorporated into the food composition at the manufacture or preparation stage or added to a food composition through a self-initiated consumer regimen
wherein the additive eliminates the need to pre-treat a food composition to alter sugars, starches, or carbohydrates of food compositions chemically, and
wherein the additive eliminates or reduces the need for medications or supplements to alter digestion or GI motility to slow absorption of sugars and simple carbohydrates contained in food.
It is noted that claim 1’s preamble recites an intended use for the claimed combination of “food additive for lowering the glycemic index of a food composition or reducing the glycemic response to consumed food.”
Furthermore claim 1 recites three “wherein” clauses noting the incorporation of claimed food additive composition; the elimination of the need to pre-treat food; and the elimination or reduction of the need for medicines or supplements due to the food additive.  
The preamble and the “wherein” limitations of the claimed food additive (i.e. the combination of oral hypoglycemic agents as claimed with further ingredients) are merely descriptive intended uses of said claimed food additive combination.  Accordingly, prior art teaching the elected biguanide and metformin combination, will anticipate the claimed combination food additive.
Regarding claim 1’s combination of at least two oral hypoglycemic agents (a biguanide and berberine), and claim 2 directed to metformin (biguanide) and berberine, CN 580 (the English translation of CN 107174580 A) discloses a metformin hydrochloride/hydrochloric acid berberine compound slow release suspension formulation, see claim 1; abstract and multiple references therein.
Regarding claim 21 and the limitation of a biguanide as metformin, CN 580 discloses metformin, see claim 1; abstract and multiple references therein.
Accordingly, the claimed invention is anticipated by the cited prior art.

Claim(s) 1, 2 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by English Translation of CN 103271907A DATE PUBLISHED 2013-09-04, DATE FILED 2013-05-30.
It is noted that claim 1’s preamble recites an intended use for the claimed combination of “food additive for lowering the glycemic index of a food composition or reducing the glycemic response to consumed food.”
Furthermore claim 1 recites three “wherein” clauses noting the incorporation of claimed food additive composition; the elimination of the need to pre-treat food; and the elimination or reduction of the need for medicines or supplements due to the food additive.  
The preamble and the “wherein” limitations of the claimed food additive (i.e. the combination of oral hypoglycemic agents as claimed with further ingredients) are merely descriptive intended uses of said claimed food additive combination.  Accordingly, prior art teaching the elected biguanide and metformin combination, will anticipate the claimed combination food additive.
Regarding claim 1‘s combination of at least two oral hypoglycemic agents (a biguanide and berberine), and claim 2 directed to metformin (biguanide) and berberine, CN 907 discloses berberine and metformin used in its compound medicine preparation in the field of an oral medicine composition, see claim 1; abstract and multiple references therein.
Regarding claim 21 and the limitation of a biguanide as metformin, CN 907 discloses metformin, see claim 1; abstract and multiple references therein.
Accordingly, the claimed invention is anticipated by the cited prior art.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0235917.
It is noted that claim 1’s preamble recites an intended use for the claimed combination of “food additive for lowering the glycemic index of a food composition or reducing the glycemic response to consumed food.”
Furthermore claim 1 recites three “wherein” clauses noting the incorporation of claimed food additive composition; the elimination of the need to pre-treat food; and the elimination or reduction of the need for medicines or supplements due to the food additive.  
The preamble and the “wherein” limitations of the claimed food additive (i.e. the combination of oral hypoglycemic agents as claimed with further ingredients) are merely descriptive intended uses of said claimed food additive combination.  Accordingly, prior art teaching the elected biguanide and metformin combination, will anticipate the claimed combination food additive.
Regarding claim 1 and the limitations of a combination of metformin and resveratrol,  US Pub 917 teaches that metformin and resveratrol have a synergistic effect on insulin sensitivity in diabetic mice, see abstract and Example 3—Synergistic Effects of Metformin with Resveratrol-Hydroxymethylbutyrate Blend on Insulin Sensitivity in Diabetic Mice.  
Regarding claim 3 and the limitation of the various dietary vitamins and minerals, etc., US Pub 917 discloses the subjects were given a “standard diet” mixed with 0.75 g metformin plus 12.5 mg resveratrol and 2 g CaHMB/kg diet. See Example 3, paragraph 438. The standard diet would contain trace elements, nutrients and minerals as claimed.
Accordingly, the claimed invention is anticipated by the cited prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0058707 in view of US 2015/0342914. 
Both references are cited by Applicant via IDS, and also noted in the corresponding International Application’s Written Opinion.
Regarding claim 1 and the claimed of combinations of hypoglycemic agents into food/food additives, US Pub 707 discloses the incorporation of hypoglycemic agents into food stuffs. See especially [0160]-[0167] “Dietary Supplements Containing Hypoglycemically Active Stilbenoids”. Regarding claim 1, US Pub 707 teaches combining the hypoglycemic agents of the invention (stilbenoids) in foodstuffs “in combination with another antidiabetic, antihyperglycemic (blood glucose lowering), or anti-lipidemic compound”. See [0162]. This incorporation of these oral hypoglycemic agents is principal well established in the prior art. 
With reference to the particular oral hypoglycemic agents of claim 1, US Pub 914 discloses food compositions comprising resveratrol (i.e. similar to adding these agents to food as per US Pub 707), see claim 31 that is directed to the method of administering to a subject an antidiabetic medication (biguanidine, such as metformin, see claims 33-35) , where the subject is further administered resveratrol (see claim 37) and the subject is administered these compounds as a beverage, snack bar or good composition (see claim 39).  
The rationale to combine the cited references for a finding of obviousness are the prior art elements combined according to known methods (combining food stuffs with hypoglycemic agents as per US Pub 707, where US Pub 914 discloses various hypoglycemic agents claimed by Applicant metformin and resveratrol, which can be administered in food) to predictably arrive at the claimed invention. 
Regarding claim 2, US 914 discloses metformin (see claims 33-35) as well as a disclosure of berberine as an anti-diabetic agent  (see paragraph 436). 
Regarding claim 3 and the recitation of the various vitamins, minerals, trace elements, etc., US Pub 914 discloses further embodiments include nutrients such as protein found in various foodstuffs and food carriers, see paragraph 501 reciting the claimed compositions can be a snack bar supplemented with the compositions described herein, including protein bars. 
Further paragraph 501 discloses egg products as a carrier for its claimed hypoglycemic agents. Notice is taken eggs contain zinc, manganese, magnesium, Vitamins B12, etc.4
Regarding claim 21 (metformin) and 22 (metformin and berberine), US Pub 914 discloses metformin and berberine, see claims 33-35 and paragraph 436. See also US Pub 914 for disclosure of resveratrol (see claim 37).
Thus the claimed invention is obvious over the cited prior art.

Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0058707 in view of US 2015/0342914, as applied to claims 1-3 and 21, in further view of US 20170037043A1 (Published 2017-02-09). 
With regard to claims 1-3 and 21, the teachings of US Pub 707 and US Pub 914 are incorporated as discussed above. With regard to claims 22-23, the limitations of such are taught as follows.
Claim 22 is directed to the food additive according to claim 1 wherein the food additive consists essentially of a blend of at least two oral hypoglycemic agents that are metformin, berberine, nicotinamide adenine dinucleotide or precursors thereof, or resveratrol in combination with an insulin mimetic alpha lipoic acid.
Claim 23 is directed to the food additive according to claim 22, further consisting essentially of zinc, manganese, magnesium, chromium, vitamin E, vitamin C, vitamin B12, chromium, biotin, or Coenzyme Q10.
As noted above, US Pub 707 and US Pub 914 disclose the incorporation of metformin, berberine and resveratrol into food stuffs.  
To address the limitations of claims 22 and 23 in terms of alpha lipoic acid and the various vitamins, nutrients, etc., US Pub 043 discloses berberine compositions of pharmacologically active organic acids, for the treatment of various conditions, including diabetes, diabetic complications, dyslipidemia, hyperlipidemia, obesity, metabolic syndromes, pre-diabetes, etc., see abstract; paragraph 3 and claim 1. 
Further, US 043 teaches a specific embodiment of its invention where the pharmacologically active agents include berberine and metformin, see claims 44 and 60. Further, regarding claims 3, 22 and 23, US Pub 043 discloses pharmacologically active organic acids such as R-(+)-alpha lipoic acid and the vitamin, biotin, aka Vitamin B7, see claim 90.  See also paragraphs 94 discloses ascorbic acid, R-(+)-alpha lipoic acid and biotin, aka Vitamin B7. See also paragraph 108 reciting Vitamin C, Vitamin E, Vitamin B12 and chromium. See also paragraph 111 disclose specific embodiments including berberine, Vitamin B12 in various preferred embodiments. See also paragraphs 136, 141, 142, 44 147, 151 and 186 etc. disclosing Vitamins C, E, B12, chromium and alpha lipoic acid in various preferred embodiments. 
Accordingly, the basis to combine the teachings of US Pub 707 and US Pub 914 with US Pub 043 is because the prior art are directed to treatment of diabetes and related conditions, with the use of berberine and berberine/metformin and further comprising in preferred embodiments, the various vitamins, minerals and alpha lipoic acid as claimed by claims 3 and 22-23. 
The rationale to support a finding of obviousness are the prior art elements (combinations of metformin/berberine and combinations of berberine with metformin and other vitamins, alpha lipoic acid and minerals) combined with known methods (said compounds and combinations are known to treat diabetes and diabetes related conditions) to predictably arrive at the claimed invention.
Therefore, the claimed invention was prima facie obvious at the time of invention. 

Claims 1-3 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over English Translation of CN 103271907A (Published 2013-09-04; Filed 2013-05-30) in view of US 20170037043A1 (Published 2017-02-09). 
The teachings of CN 907 are as applied supra (see 35 U.S.C. 102 rejection), and are herein incorporated by reference in their entirety.  For the same reasons they are anticipated as discussed supra, Claims 1-3 and 21-23 are also prima facie obvious.
Claim 3 is directed to the food additive according to claim1 further consisting essentially of vitamins, minerals, enzymes, trace elements, insulin mimetics, nutraceuticals, nutrients, or mixtures thereof,
wherein the vitamins comprise vitamin E, vitamin C, vitamin B12, biotin, or mixtures thereof,
wherein the trace elements comprise zinc, manganese, magnesium, or chromium,
wherein the nutraceutical comprises Coenzyme Q10, and
wherein the insulin mimetics comprise alpha lipoic acid.
Claim 22 is directed to the food additive according to claim 1 wherein the food additive consists essentially of a blend of at least two oral hypoglycemic agents that are metformin, berberine, nicotinamide adenine dinucleotide or precursors thereof, or resveratrol in combination with an insulin mimetic alpha lipoic acid.
Claim 23 is directed to the food additive according to claim 22, further consisting essentially of zinc, manganese, magnesium, chromium, vitamin E, vitamin C, vitamin B12, chromium, biotin, or Coenzyme Q10.
As noted above, CN 907 discloses combinations of metformin and berberine as required by claims 3 and 22-23, for depending upon claim 1. It is noted that CN 907 discloses its metformin/berberine combination is intended for reducing blood sugar, blood fat and treating diabetes mellitus complicating diseases, see abstract.  See also paragraphs 2-5 noting the use of berberine and metformin for the treatment of type 2 diabetes mellitus as well as other related conditions.  
To address the limitations of claims 3, 22 and 23, US Pub 043 discloses berberine compositions of pharmacologically active organic acids, for the treatment of various conditions, including diabetes, diabetic complications, dyslipidemia, hyperlipidemia, obesity, metabolic syndromes, pre-diabetes, etc., see abstract; paragraph 3 and claim 1. 
Further, US 043 teaches a specific embodiment of its invention where the pharmacologically active agents include berberine and metformin, see claims 44 and 60. Further, regarding claims 3, 22 and 23, US Pub 043 discloses pharmacologically active organic acids such as R-(+)-alpha lipoic acid and the vitamin, biotin, aka Vitamin B7, see claim 90.  See also paragraphs 94 discloses ascorbic acid, R-(+)-alpha lipoic acid and biotin, aka Vitamin B7. See also paragraph 108 reciting Vitamin C, Vitamin E, Vitamin B12 and chromium. See also paragraph 111 disclose specific embodiments including berberine, Vitamin B12 in various preferred embodiments. See also paragraphs 136, 141, 142, 44 147, 151 and 186 etc. disclosing Vitamins C, E, B12, chromium and alpha lipoic acid in various preferred embodiments. 
Accordingly, the basis to combine the teachings of CN 907 with US Pub 043 is because both prior art are directed to treatment of diabetes and related conditions, with the use of berberine and berberine/metformin and further comprising in preferred embodiments, the various vitamins, minerals and alpha lipoic acid as claimed by claims 3 and 22-23. 
The rationale to support a finding of obviousness are the prior art elements of CN 907 and US Pub 043 (combinations of metformin/berberine and combinations of berberine with metformin and other vitamins, alpha lipoic acid and minerals) combined with known methods (said compounds and combinations are known to treat diabetes and diabetes related conditions) to predictably arrive at the claimed invention.
Therefore, the claimed invention was prima facie obvious at the time of invention. 

Conclusion
In summary, no claims are allowed.  

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM Y LEE/Examiner, Art Unit 1629                                                                                                                                                                                                         
/James D. Anderson/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 Metformin, CAS Reg No 657-24-9
        2 Berberine CAS Reg No 2086-83-1
        
        3 https://www.nature.com/articles/s41580-020-00313-x.pdf
         Covarrubias et al. NAD+ metabolism and its roles in cellular processes during ageing Nature Reviews Molecular Cell Biology volume 22 | February 2021 | pp. 119-141.
        4 https://fdc.nal.usda.gov/fdc-app.html#/food-details/748967/nutrients